Case 2:20-cv-08892-PA-AFM Document 46 Filed 02/03/21 Page 1 of 3 Page ID #:338


 1 BEVERIDGE & DIAMOND, P.C.
 2 Kaitlyn D. Shannon (SBN 296735)
   456 Montgomery Street, Suite 1800
 3 San Francisco, California 94104-1251
   Phone: (415) 262-4000
 4 Email: kshannon@bdlaw.com
 5
   Bryan J. Moore (pro hac vice)
 6 400 West 15th Street, Suite 1410
   Austin, Texas 78701-1648
 7 Phone: (512) 391-8030
   Email: bmoore@bdlaw.com
 8
 9 Attorneys for Plaintiff
   3M Company
10
                         UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
     3M COMPANY,                                CASE NO. 2:20-CV-08892-PA-AFM
13
                          Plaintiff,
14
           v.                                   PLAINTIFF 3M COMPANY’S
15                                              NOTICE OF VOLUNTARY
     G7 ENVIRONMENT, LLC, et al.,               DISMISSAL OF DEFENDANT
16
                          Defendants.           GREEN NET, INC.
17
                                                Judge:     Hon. Percy Anderson
18                                              Courtroom: 9A, 9th Floor
19
20         PLEASE TAKE NOTICE that, in response to the Court’s January 15, 2021,
21 Order to Show Cause Re: Dismissal for Lack of Prosecution as to Defendant Green
22 Net, Inc. (Dkt. 39) and January 29, 2021 Minute Order in Chambers (Dkt. 45),
23 Plaintiff 3M Company (“3M”) hereby voluntarily dismisses this action only as to
24 Defendant Green Net, Inc. (a/k/a Green Net Corp.) per Fed. R. Civ. P. 41(a)(1)(A)(i).
25 Green Net, Inc. (a/k/a Green Net Corp.) has not previously been served with summons
26 and 3M’s original complaint, and has not served either an answer or a motion for
27 summary judgment. Per Fed. R. Civ. P. 41(a)(1)(B), 3M’s voluntary dismissal of
28 Green Net, Inc. (a/k/a Green Net Corp.) is without prejudice.

     3M COMPANY’S NOTICE OF VOLUNTARY DISMISSAL
     CASE NO. 2:20-cv-08892-PA-AFM
                                            -1-
Case 2:20-cv-08892-PA-AFM Document 46 Filed 02/03/21 Page 2 of 3 Page ID #:339


 1 DATED: February 3, 2021            BEVERIDGE & DIAMOND, P.C.
 2                                     By: /s/ Kaitlyn D. Shannon
 3                                     Kaitlyn D. Shannon (SBN 296735)
                                       456 Montgomery Street, Suite 1800
 4                                     San Francisco, California 94104-1251
                                       Phone: (415) 262-4000
 5                                     Email: kshannon@bdlaw.com
 6
                                       Bryan J. Moore (pro hac vice)
 7                                     400 West 15th Street, Suite 1410
                                       Austin, Texas 78701-1648
 8                                     Phone: (512) 391-8030
                                       Email: bmoore@bdlaw.com
 9
10                                     Attorneys for Plaintiff 3M Company
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3M COMPANY’S NOTICE OF VOLUNTARY DISMISSAL
     CASE NO. 2:20-cv-08892-PA-AFM
                                            -2-
Case 2:20-cv-08892-PA-AFM Document 46 Filed 02/03/21 Page 3 of 3 Page ID #:340


 1
                                   PROOF OF SERVICE
 2
 3        I, Kelly Bennett, declare that I am over the age of 18 years, and am not a party
   to the within action. I am employed in the County of San Diego, State of California,
 4 where the mailing occurs.
 5       On February 3, 2021, I served the following document on the parties listed
   below by placing a true and correct copy of the document in a Federal Express
 6 envelope addressed as set forth below and then sealing the envelope, affixing a pre-
 7 paid Federal Express air bill, and causing the envelope to be delivered to a Federal
   Express agent for delivery, in the manner as provided by Fed. R. Civ. P. 5(b) and L.R.
 8 5-3.1.2:
 9         1. Plaintiff 3M Company’s Notice of Voluntary Dismissal of Defendant
10            Green Net, Inc.

11 Parties Served:
12 Aurie Galvez (Pro Se)
   9350 Wilshire Boulevard, Suite 203
13 Beverly Hills, California 90212
14
   Thomas Forbes (Pro Se)
15 3410 La Sierra Ave., Ste. F-496
   Riverside, California 92503
16
17 Kevin Allyn (Pro Se)
   10153 Riverside Dr., #756
18 Toluca Lake, California 91602
19         I declare under penalty of perjury under the laws of the United States that the
     foregoing is true and correct.
20
21         Executed on February 3, 2021 in San Diego, California.
22
                                                         /s/ Kelly N. Bennett
23                                                      Kelly Bennett
24
25
26
27
28

     3M COMPANY’S NOTICE OF VOLUNTARY DISMISSAL
     CASE NO. 2:20-cv-08892-PA-AFM
                                            -3-
